DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims1-10 & 20, in the reply filed on 05 January 2022 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 1-10 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medvedev et al. (US 2014/0323796; hereinafter “Medvedev”).
Regarding claim 1, Medvedev discloses a control circuit for controlling a pump speed of a blood pump implanted in a patient comprising: a processor in communication with the implanted blood pump (e.g. ¶¶ 5, 20-221, etc.), the processor having processing circuitry configured to: reduce a pump speed relative to a standard set speed based on a timing of a systole phase of the patient (e.g. ¶¶ 22-24,31, etc.), the systole phase including a first segment during which a ventricular pressure is at its greatest and a second segment occurring after the first segment during which the ventricular pressure is at its lowest, the pump speed being reduced during the second segment (e.g. ¶¶ 8-9 – where the pump speed is increased to prepare for “pulse” or contraction of the ventricle during the beginning or “first segment” of systole and then during a “second segment”, the pump speed is reduced before the end of systole to prevent ventricular suction).
Regarding claim 2, Medvedev discloses the second segment of the systole phase includes an end portion, and wherein the processing circuitry is configured to reduce the pump speed from the standard set speed to a reduced speed during the end portion (e.g. ¶¶ 23 – also see curve 52 in Fig. 4 within the systole lines 50/51).
Regarding claim 3, Medvedev discloses the processing circuitry is further configured to: establish a predetermined flow threshold associated with the blood pump; determine a current flow value through the blood pump; correlate the current flow value 
Regarding claims 4-5, Medvedev discloses the processing circuitry is further configured to increase the pump speed from the reduced speed to the standard set speed when the current flow value is above or crosses and exceeds the predetermined flow threshold, and wherein the current flow value being above the flow threshold is associated with the first segment of the systole phase or exceeding the flow threshold is associated with a cardiac phase being within the first segment of the systole phase. (e.g. ¶¶ 32-34 - “to adapt pump performance to the strength level of the patient's ventricle”).
Regarding claim 6, Medvedev discloses the processing circuitry is further configured to increase the pump speed from the reduced speed to the standard set speed after a predetermined time interval (e.g. Fig. 4 – where target speed 52 increases at 54, after a predetermined time interval from when the pump speed was reduced at 53).
Regarding claim 7, Medvedev discloses the processing circuitry is further configured to determine one from the group consisting of a presence and an absence of an adverse physical state of the patient, and reduce the pump speed from the standard set speed to the reduced speed in the absence of the adverse physical state (e.g. ¶¶ 27 – “Monitor 68 may also generate a status signal for identifying whether the ventricle is in 
Regarding claim 8, Medvedev discloses the processing circuit is further configured to periodically reduce the pump speed relative to the standard set speed during the second segment of the systole phase on a non-routine basis (e.g. ¶¶ 28 – where the controller adapts to the heart cycles resulting in reductions on a non-routine basis but rather based on current cardiac conditions – “Then the speed decrease can start at a calculated time after the occurrence of a current peak”).
Regarding claims 9-10, Medvedev discloses the processing circuitry is further configured to alter the pump speed relative to the standard set speed in a presence of  suction condition (e.g. ¶¶ 9 – “in order to prevent ventricular suction”).
Regarding claim 20, Medvedev discloses a control circuit for controlling a pump speed of a blood pump implanted in a patient, the patient having a cardiac cycle including a systole phase having an end portion during which a systolic pressure of the patient is at a maximum for the patient, and the control circuit comprising: a processor in communication with the implanted blood pump (e.g. ¶¶ 5, 20-221, etc.), the processor having processing circuitry configured to: determine a standard set speed of the blood pump (e.g. ¶¶ 25 – “average speed”); establish a predetermined flow threshold associated with a fluid flowing in the blood pump (e.g. Fig. 7 – #81, speed); determine a current flow value through the blood pump (e.g. Fig. 7 - #71, load); correlate the current flow value to the predetermined flow threshold (e.g. ¶¶ 32-34 – where the predetermined flow threshold is set and the current flow is the load value shown in Fig. 7, further where the current or load flow value is correlated with the speed or flow thresholds set and adjusted appropriately); decrease the pump speed from the standard set speed to a reduced speed relative to the standard set speed during the end portion of the systole phase based on when the current flow value is below the predetermined flow threshold (e.g. ¶¶ 8-9 – where the pump speed is increased to prepare for “pulse” or contraction of the ventricle during the beginning or “first segment” of systole and then during a “second segment”, the pump speed is reduced before the end of systole to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792